Citation Nr: 1127100	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from March 2003 to May 2004.  He also had a period of four months and 28 days of prior active duty service, as well as extensive National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Thereafter, jurisdiction of the case was transferred to the RO in Montgomery, Alabama.

The Board notes that when the case was last before the Board in February 2010, the two issues on the title page were remanded for additional development.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was also remanded and the claim for entitlement to service connection for a right hip disability was denied.  Thereafter, in a May 2011 rating decision, the RO granted service connection for bilateral hearing loss.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The February 2010 Board remand instructed the RO to obtain a VA examination(s) by a physician(s) with the appropriate expertise in order to determine the likelihood that the Veteran's hypertension and/or low back disability existed prior to service, and if so, the likelihood that such disability worsened during service.  The examiner was directed to review VA treatment records in June 2004 which show a change in hypertension medication, as well as June 2004 complaints that the back pain had worsened while the Veteran was stationed in Iraq.  

The Veteran underwent a VA examination by a nurse practitioner in June 2010.  The nurse practitioner opined that the Veteran's hypertension was not permanently aggravated by active duty because the Veteran's blood pressure was stable, there was no change in medication, and renal values were normal.  The nurse practitioner also opined that the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine was not permanently aggravated by active duty.  The basis of this opinion is that there is no documentation of worsening during active duty and no medical treatment provided during active duty.  

Because the nurse practitioner failed to acknowledge the change in hypertension medication and because this misinformation formed the basis of her opinion, the RO sought an addendum opinion.  In the November 2010 addendum opinion, the nurse practitioner repeated verbatim the same opinions stated in the June 2010 VA examination report.  

The June 2010 VA examination report and November 2010 addendum are inadequate for adjudication purposes.  First, the examination was conducted by a nurse practitioner.  A physician was requested.  Second, the examiner failed to provide the opinion regarding the likelihood that the hypertension and/or low back disability preexisted service.  Third, the examiner incorrectly stated, and used as a basis for her opinion, that the Veteran's hypertension medication was not changed.  Finally, the examiner did not address the documented June 2004 complaints of worsening back pain during active service.

Therefore, the AOJ did not accomplish the objectives set forth in the February 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Consequently, a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations by a physician(s) with the appropriate expertise to determine the nature and etiology of the Veteran's hypertension and low back disability.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should state the likelihood that the Veteran's hypertension and/or low back disability existed prior to service.  If the examiner concludes that either disability existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.

If the examiner determines that either hypertension or the low back disability did not pre-exist service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active service.

Attention is directed to the abovementioned VA treatment records documenting the Veteran's change in medication for his hypertension in June 2004, as well as his June 2004 complaints regarding a worsening of his back pain during his deployment to Iraq.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


